People v Zimba (2016 NY Slip Op 04971)





People v Zimba


2016 NY Slip Op 04971


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2014-07157
 (Ind. No. 12-00899)

[*1]The People of the State of New York, respondent,
vPamela Zimba, appellant.


Gary E. Eisenberg, New City, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Warhit, J.), rendered February 26, 2013, convicting her of burglary in the first degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived her right to appeal (see People v Sanders, 25 NY3d 337, 339-342; People v Lopez, 6 NY3d 248, 256-257). The defendant's valid waiver of the right to appeal forecloses review of her contention that the sentence was excessive (see People v Lopez, 6 NY3d at 255-256).
LEVENTHAL, J.P., DICKERSON, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court